COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Interest of H.M.O.L., a Child
                            In the Interest of K.X.J.L., a Child

Appellate case number:      01-17-00775-CV
                            01-17-00776-CV

Trial court case number:    2014-01564J
                            2013-06554J

Trial court:                313th District Court of Harris County

        Appellant, K.X.J.L. aka K.L., Sr., has filed a motion for an extension of time to
file his brief in each appeal. The motion is granted. Appellant’s brief in each appeal is
due to be filed with this Court no later than Monday, January 8, 2018. See TEX. R.
APP. P. 28.4(a), 38.6(d).
        These appeals involve the termination of the parent-child relationship.
Accordingly, this Court is required to bring the appeal to final disposition within 180
days of October 9, 2017, the date the notices of appeal were filed, so far as reasonably
possible. See TEX. R. JUD. ADMIN. 6.2, reprinted in TEX. GOV’T. CODE ANN., tit. 2,
subtit. F app. (Vernon 2013). Accordingly, no further extensions will be granted.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                   Acting individually       Acting for the Court

Date: December 21, 2017